 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*
ANGELIA TAYLOR,
31
inmate
>¢<
v. Civil Action No. RDB-lS-O683
MARYLAND DEPARTMENT OF
HEALTH AND MENTAL *
HYGIENE,
=1=
Defendant.
>i< * >i< x >i< =e< =i= >i< * >i< i< >i< *
MEMORANDUM OPINION

 

Plaintiff Angelia Taylor (“Plaintiff" or “Taylor”), an African-American female, brings
this action against the Maryland Departrnent of Health] (“Defendant”), alleging that she \vas
discriminated and retaliated against on the basis of her race in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ ZOOOe, et ieq., stemming from Personnel Action
Records and unsatisfactory Work performance evaluations she received Which ultimately led
to her termination Currently pending before this Court is the Defendant’s Motion to
Disrniss or, in the alternative, Motion for Summary judgment, which argues, infer aka, that
the Plainriff was terminated because she failed to improve her Work performance to a
satisfactory level Within one-hundred and eighty days of receiving her first unsatisfactory
performance evaluation, pursuant to Code of Maryland Regulations 17.04.05.03(3(1). (ECF

No. 15.) The parties’ submissions have been reviewed, and no hearing is necessary. 566

 

1 The Plaintiff named the Defendant as the Maryland Department of Heaith and Menta] Hygiene, which was
the department’s former name until ]uly 1, 2017. The correct Defendant is the Maryland Department of
Health, and the Clerk is directed to substitute the Defendant and re-caption this case accordingly

l

 

 

 

Local Rule 105.6 (D. Md. 2016). For the reasons stated below, Defendant’s Motion (ECF
No. 15), treated as one for Summary]udgment, is GRANTED and judgment is ENTERED
in favor of the Defendant.

BACKGROUND

In ruling on a motion for summary judgment, this Court reviews the facts and all
reasonable inferences in the light most favorable to the non-moving party draft 1a Ham'i,
550 U.S. 372, 378 (2007); Hardwz`t)& ex rel. iri&rdw!t'/é at Hgyward, 711 F.3d 426, 433 (4th Cir.
2013). Plaintiff Taylor began working at Springfield Hospital Center (“Springfield”) in
September of 2006. (Compl., ECF No. l at 11 7.) Springfield is a regional in-patient
psychiatric hospital operated by the Defendant Maryland Department of Health. (Schaeffer
Aff., ECF No. 14-2 at 1] 3; Md. Code Ann., Health-Gen § 10-406(a)(5).) At all relevant times,
'l`aylor worked as a housekeeper and had the responsibility of maintaining clean and sanitary
patient units. (Schaeffer Aff., ECF No. 14-2 at 1111 4-5.) The Human Resources Officer at
Springfield, Connie Schaeffer, testified to the importance of maintaining a clean and sanitary
environment for the patients at Springfield, some of whom pose a high risk of violent and
unpredictable behavior due to mental illness. (Ia’. at 11 4.) ln order to carry out their job
duties, housekeepers are given keys to their assigned units. (ld.)

Employees at Springfield receive mid-cycle and end-of-cycle performance
evaluations (Taylor Aff., ECF No. 18-4 at il 3.) The evaluations consider overall work
quality and twenty behavioral factors in the areas of work ethic, team~work, communication,
customer service, initiatives, and work performance (ECF No. 14-10.) The employee is

rated for each factor on a scale of one through three, representing “unsatisfactory,”

 

“satisfactory,” and “outstanding” respectively (Id.) The employee’s scores are then averaged
for a total rating which also falls into one of the three categories (fd.) SpeciEcally, a total
rating of 3.00-2.?5 is outstanding, 2.74-1.75 is satisfactory, and 1.7`4-1.00 is unsatisfactory
(Id.) lf an employee’s total rating falls into the unsatisfactory range, the following Code of
Maryland Regulations (“COMAR”) provision is implicated:

G. Performance Appraisals.

(1) \When an employee has been given an overall rating of
“unsatisfactory” on an annual performance appraisal, the employee’s
supervisor shall inform the employee that the employee has 180 days
from issuance of the rating to improve to the level of “satisfactory”.
Approximately midway through the 180-day period, the employee and
the employee’s supervisor shall meet to evaluate the employee’s
progress toward a satisfactory rating Failure to meet standards at the
end of the 180-day period shall result in the employee’s termination

COMAR 17.04.05.03(}(1), Disciplinary Actions Related to Employee Performance.

Taylor asserts that from 2007 to 2015, she received satisfactory performance ratings
on all of her evaluations (ECF No. 18-4 at il 3.) On her last satisfactory end-of-cycle
evaluation, covering]uly 1, 2014 through]une of 2015, she specifically received a total rating
of 1.90. (ECF No. 18-7.) Accordingly, her score fell in the “satisfactory” range, albeit at the
low end. (ECF No. 18-7.) ln “Tasks to be Achieved,” her supervisor]effrey Belt wrote “[t]ry
to come to work on time and use less of your leave.” (Id.) In “Supervisor’s Comments,” he
further wrote “[w]hen Angelia comes to work she does a very good job . . .. Angelia needs to
work on her lateness and absentee (sic). I am here to help as much as l can to make your

[s]ituation better.” (Id.) An interoffice memorandum indicates that on her subsequent mid-

cycle evaluan`on in December of 2015,_Plaintiff received another satisfactory score. (Id.)

 

 

 

About a month before Plaintiff was scheduled to receive her end-of-cycle evaluation
for july 1J 2015 through june of 2016, on l\/Iay 13, 2016, Taylor’s Registered Nurse
Supervisor, Tabitha Trageser, a multi-rac.ial female, prepared a Clinical-Support Services
Statement Form concerning Taylor. (ECF No. 14-4.) Spccitically, the Form indicated that
'I`rageser had observed Taylor the day prior around 2:30 p.m. sitting in a chair in the hallway
with her eyes closed and her head down. (Id.) Two other employees, Ben Sijera and Dana
Showman, also filled out Clinical-Support Services Statement Forms explaining that they had
similarly seen Taylor sitting in the hallway with her eyes closed and head down on May 12,
2016. (ECF Nos. 14-5, 14-6.)

On l\/Iay 16J 2016, Plaintiff met with 'l`rageser to discuss “rumors” she had heard
about her work performance (1` aylor Aff., ECF No. 18-4 at 1[ 7.) Taylor denied that she was
performing poorlyJ and told Trageser that she believed she was being “singled out for
discriminatory treatment” due to her race and gender. (Id.) She also told Trageser that there
was a Caucasian male housekeeper who had worked in the same unit before Taylor, who
performed his job duties and assignments poorly but was never disciplined (M.) Later that
day, Trageser filled out a Clinica]-Support Services Statement Form describing her
conversations with Taylor. (ECF i\io. 18-8.) She wrote that Taylor had entered her office
upset and angry, talking about a “white guy” that was looking around her unit the Friday
before with her supervisors (Id.) in addition, a supervisor had stated that Taylor did not do
her job and someone from her unit had called to complain (Id.) According to Taylor, this
was happening because she was a black female, and another Caucasian male had not been

similarly disciplined (Id.)

 

 

 

On l\/Iay 17, 2016, Dan Triplett, the Director of Environmenta] Services for Taylor’s
unit1 prepared a Personnei Action Record (“PAR”) with respect to Taylor and the event that
had occurred five days prior on May 12, 2016.2 (ECF No. 14-3.) Plaintiff testified that
although she never called anyone “the white guy,” Triplett is the person to whom Trageser’s
Statement Form referred (ECF No. 18-4 at 11 10.) Taylor further testified that prior to May
17, Triplett had never directly initiated a PAR against her. (M.) 'l`he PAR described that
Taylor was observed by three separate nursing employees around 2230 p.m., sitting in a chair
with her eyes closed and head down while patients were on the unit and in the immediate
area. (ECF No. 14-3.) The PAR also indicates that a mitigating meeting was held in which
Tayior denied that she had been in that condition (i'd.) Ultimately, Plaintiff was suspended
five days for this incident (Id.) The PAR is also signed by the Department I-Iead, jeffrey
Belt. (Id.)

That same day_May 17, 2016_Dan Triplett generated two other PARs concerning
Taylor. One described that on May 13, 201-6, Taylor’s unit was observed “in an unacceptable
state in terms of cleanliness.” (ECF No. 14-7.) Specifically,` the area did not appear to have
been dust mopped and the bathrooms and patient bedrooms were not cleaned (id.) "l`he
parties held another mitigating meeting, in which Taylor asserted that there were nurses who
did not tell her when certain patients were discharged (Id.) She also noted that she would try
to improve her work performance (id.) Ultimately, she was suspended one day for this

incident (ia'.) The other PAR noted that when Triplett was on Taylor’s unit around 2100 p.m.

 

2 A PAR is a document prepared when an employee has an attendance issue or is involved in an accident
[ECF` No. 14-2 at jj 6.) Following a PAR, an investigation is conducted into the conduct, a mitigating
conference is held with the employee, and then a decision is made as to whether discipline is warranted (Id.)

5

 

on May 13, she was not present and no one knew her whereabouts (`ECF No. 18-11.)

On june 8 and 22, 2016, Taylor was orally counseled on her use of sick leave. (ECF
No. 14-11.) Taylor had previously been counseled on her use of sick leave on December 16,
2015. (Id.) On both the December 16 and june 8 Sick Leave Review Forms, Taylor was
noted to have had a “consistent pattern of maintaining a zero or near zero balance of sick
leave without documentation of the need for such relatively high utilization.” (Id.) The june
22 Form then specifically indicated that Taylor had taken six undocumented occasions of
sick leave fromjuly 1, 2015 through june 21, 2016. (Id.)

On or around june 23, 2016, Plaintiff received her end-of-cycle performance
evaluation for july 1, 2015 through june of 2016. (ECF No. 14-10.) She received a total
rating of 1.73 out of 3, placing her in the “unsatisfactory” range. (Id.) In “Tasks to be
Achieved,” Taylor was told to “work on [herj lateness and taking of .” (Id.) Thereafter,
Taylor was provided with a “Performance improvement Plan.” (ECF No. 14-12.) In
addition, on june 23, 2016, Springfield sent Taylor a letter indicating that due to her
' unsatisfactory score, Code of l\/Iaryland Regulations (“COMAR”) 1?.04.05.03(}(1),
Disciplinary Actions Related to Employee Performance, was implicated (ECF No. 14-17`.)
Accordingly, the Plaintiff was informed that she had one-hundred and eighty days to
improve to “meets standards” or she would be terminated (ECF No. 14-17.)

Less than a month later, on july ?`, 2016, Connie SchaefferJ the Human Resources
Officer, initiated a PAR against Plaintiff for violating Springfield’s policy on hospital keys.
(ECF No. 14-13.) The PAR states that Taylor had lost her hospital keys, including keys to

the hospital’s impatient psychiatric admissions unit, and did not notify her supervisor or

 

complete the required incident report (L:J.) A few months later, in October of 2016, Plaintiff
received an additional three PARs. On October 4, 2016, she received a PAR as a result of an
email Trageser sent the Director of Housekeeping and l\lursing Administtation. (ECF' No.
18-16.) According to the PAR, the email detailed a health risk on Taylor’s unit that Trageser
believed was a result of Taylor’s failure to maintain the appropriate infection control cleaning
procedures (Id.) As a result, she was suspended for three days (id.) The next day, two PARs
were initiated against the Plaintiff One PAR was similar to the October 4, 2016 Report;
Trageser had also emailed the Directot of Housekeeping and Nursing Administtation
describing how Taylor had been observed leaving a mop bucket and mop unattended,
posing a safety risk to patients (ECF No. 18-17.) The other October 5, 2016 PAR indicated
that management had been informed by both Trageser and the psychologist assigned to
Taylor’s unit that 'l`aylor was “displaying inappropriate boundaries with the patients on her
assigned unit” including “sharing too much personal information with our patients.’J (ECF
No. 14-14.) As a result of this PAR, Taylor received counseling (Id)

On October 24, 2016, Plaintiff received a ninety-day performance review. (ECF No.
14-15.) She received another score in the unsatisfactory range, this time a 1.50. (Id.) I-ler
supervisor, jeffrey Belt, noted that since Taylor’s june 23, 2016 evaluationJ she had received
two three-day suspensions for “failing to properly carry[ jout her assigned duties thus posing
an infection control risk for patients and staf .” (Id.) Around two months later, on December
14, 2016, Taylor received another performance review that indicated that her performance

remained overall unsatisfactory at a score of 1.59. (ECF No. 14-16.) In the evaluation, Belt

noted that Taylor c‘has not been receptive to education or training and does not take

 

responsibility for safety and effectively carrying out her assigned duties Unfortunately, Ms.
Taylor’s performance has not improved since her last rating . . ..” (Id.)

On january 6, 201?, Plaintist employment with the Defendant was terminated
(ECF No. 18-20.) Her Notice of Termination indicated that she was fired under COMAR
17.04.05.03G for failure to improve her performance valuation above “unsatisfactory”
within one-hundred and eighty days of her first unsatisfactory review. (Id.) The Notice
described the incidents that led to Taylor’s unsatisfactory rating, and concluded that “[_a]fter .`
considering the employee’s entire personnel record, the violations cited, the seriousness of
her unwillingness to consistently, safely and properly carry out her assigned duties and her
mitigating circumstances[,j it has been determined that termination is the only appropriate
response.” (Id.) The Plaintiff then filed a Charge of Discrimination against the Defe_ndant
with the U.S. Equal Employment Opportunity Commission (“EEOC”), and later filed an
Am@iia@d charge an Or around june 2, 2017. (ECF NO. i at 11 5.) (Id.)

On February 3, 2017, Taylor also appealed her termination to the Secretary of the
Deparnnent of Budget and Management, which forwarded her case to the Office of
Administrative I-Iearings. (ECF No. 18-21.) After holding a hearing, john j. Leidig,
Administrative Law judge, found that the Defendant lawfully terminated the Plaintiff in
compliance with COMAR 17.04.05.03(3(1). (M.) On March 8, 2018, Plaintiff filed suit in this
Court, alleging that the Defendant discriminated and retaliated against her on the basis of
her race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et i'eq.

As of the time Taylor filed this action, on March 8, 2018, she had not received a

finding or right to sue notice from the EEOC indicating whether the EEOC’s investigation

 

 

 

determined that a violation of Title Vil occurred Before filing suit in this Court, a plaintiff
must have either received a right to sue letter, or been entitled to receive a right to sue letter,
from the EEOC. 5 66 Mu)p@)-T@)lar i). Hry"marm, 968 F. Supp. 2d 693 (D. i\/Id. 2013)
(summarizing cases and concluding that filing suit before receiving a right to sue letter
“presents no jurisdictional impediment” so long as the plaintiff was entitled to a right to sue
letter). in l\/iaryland, a deferral state, the EEOC is directed to issue a right to sue letter
within, at the latest, 240 days of the filing of a charge. Ia'. at 714. Here, the Plaintiff filed her
Charges on or aroundjanuary 13, 2017 andjune 2, 2017, and therefore over 240 days passed
before Taylor filed her Complaint.
STANDARD OF REVIEW

Defendant’s motion is styled as a Motion to Dismiss under Federal Rule of Civil
Procedure 12(b)(6) or, in the Alternative, for Summaryjudgment under Rule 56. _/'\ court “is
not to considerrrnatters outside the pleadings or resolve factual disputes when ruling on a
motion to dismiss.” Boizger v. U.LY. Ajrwayi, 510 F.3d 442, 450 (4th Cir. 2007). Ifit does so,
“the motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.
12(d). Therefore, a motion styled in this manner implicates a court’s discretion under Rule
12(d) of the Federal Rules of Civil Procedure. Kenir`ngton l/t)l. Fz`ne Dqt>z‘., inc i). Mont§gomeg)
Couiz@/, 788 F. Supp. 2d 431, 436-37 t'D. Md. 2011). A district judge has c‘complete discretion
to determine whether or not to accept the submission of any material beyond the pleadings
that is offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby converting
the motion, or to reject it or simply not consider it.” jagerit. Hou.r. Coza’n affirm Amade/ C§;.,

855 F. Supp. 2d 524, 542 (D Md. 2012) (quoting 5C \X/right & Miller, Federal Practice 8c

 

 

Procedure § 1366, at 159 (3d ed 2004, 2011 Supp.)).

In support of treating the motion as one for summary judgment, the Defendant
attached several exhibits (ECF N'o. 14.) Although the Plaintiff argues that summary
judgment is inappropriate and requests discovery, the Plaintiff also attached several exhibits
to her Response to the Motion to Dismiss. (E,CF No. 18.) As explained in detail below, in
order for Plaintiff to ultimately Succeed on her discrimination claim, she must first make out
a Pnr`mafan`e case by proving, among other things, that her job performance was meeting the
Defendant’s legitimate expectations lior her retaliation claim, she must prove that a causal
connection existed between her alleged protected activity, her complaint of discrimination,
and the adverse employment action.Relevant to both of these inquiries are Plainans
Personnel Jfiction Records and performance evaluations that show she was not performing
at a satisfactory level Therefore, this Court, in the exercise of its discretion, considers the
parties’ submissions and treats Defendant’s Motion as a Motion for Summaryjudgment.

Rule 56 of the Federal Rules of Civil Procedure provides that a court “sha]l grant
summary judgment if [a] movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of la\v.” Fed R. Civ. P. 56(c). A
v material fact is one that “might affect the outcome of the suit under the governing law.”
libertarian Pargi cyr l/a. i). jadd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Ander.toii n Lz'ber§)
Lob@i, Im'., 477 U.S. 242, 248 (1986)). A genuine issue over a material fact only exists “if the
evidence is such that a reasonable jury could return a verdict for the non-moving party.”
Anderroa, 477 U.S. at 248. While the non-moving party must “do more than simply show

that there is some metaphysical doubt as to the material facts,” Mati‘ui‘f)z`ra Eler. ladai'. Ca. a

10

 

 

 

Ze)iz'tri Radz`o ij)., 475 U.S. 574, 586 (1986), a court must consider the facts and all
reasonable inferences in the light most favorable to the non-moving party. judd 718 F.3d at
312; i66 alia front a Harn`.r, 550 U.S. 372, 378 (2007).
ANALYSIS
I. Discrimination claim (Count I)

The Plaintiff Taylor’s Complaint alleges that the Defendant discriminated against her
and treated her less favorably than her Caucasian counterparts in violation of Title VII of the
Civil Rights Act of 1964 (“Title Vll”), 42 U.S.C. §§ 2000eJ et ieg. Title Vil makes it unlawful
“to discriminate against any individual with respect to his compensation, terms, conditions,
or privileges of employment, because of such individual’s race . . ..” § 2000e-2(a)(1). Where,
as here, the Plaintiff has not presented any direct evidence of discrimination, she must
establish her claim by circumstantial evidence through the “pretext” framework established
in MrDoane// Doa;g/ai Carjt). it Greeiz, 411 U.S. 792, 93 S. Ct. 1817 (1973).

Under the “pretext” framework, the burden is first on Plaintiff to make a pn`rm]%zn`e
case of disparate treatment by proving that (1) she is a member of a protected class; (2) she
suffered an adverse employment action; (3) she was meeting her employer’s legitimate
expectations at the time of the adverse employment action; and (4) similarly situated
employees outside of her class received more favorable treatment W'z`,/lz`ami a §z`]z)er rfprr'n<g
Valunteer _Fz`re Dtgpt., 86 F. Supp. 3d 398, 420 (D l\/ld. 2015) (citing Coleman a Md. Cozm* of
Appea/i, 626 F.3d 187, 190 (4th Cir. 2010)). if Taylor makes this showing, the second step
places the burden on the employer to assert a “legitimate, non-discriminatory reason” for the

disparate treatment MrDoiine// Doag!ai, 411 U.S. at 802, 93 S.Ct. 1817. If the employer meets

11

 

 

this step, the burden then shifts back to the plaintiff to demonstrate that the employer’s
purported reason was “pretextual.” As this Court stated in Venugcyba/' a .th`rr lAbr., 334 F.
Supp. 2d 835 (D. Md. 2004),¢§§”¢2’ ruiz nom 134 F. App’x 627 (4th Cir. 2005), “[w]hile
the MrDonnel! Doz{gla.r framework involves a shifting back and forth of the evidentiary
burden, Plaintiff, at all times, retains the ultimate burden of persuading the trier of fact that
the employer discriminated in violation of Title Vll.” 334 F. Supp. 2d at 841.

lt is undisputed that as an African~American female, Taylor is a member of a
protected class. In addition, her termination is clearly an adverse employment action because
it “adversely affect[ed] the terms, conditions, or benefits of [her] employment.” Hafl'a)ed a
Warf)z`ngfon Hames, 'l'ac., 487 F.3d 208, 214 (4th' Cir. 2007) (quoting farmer i). Baoz-Afferz €L‘"
Hamz'lzfoa, lnc., 368 F.3d 371, 375 (4th Cir. 2004)). As to the PARs, the Defendant argues that
they are not adverse employment actions because PARs are not in and of themselves
discipline; rather, a PAR “is merely an allegation of wrongdoing that is investigated.” (ECF
No. 1-1 at 11 6.) The Plaintiff does not directly respond to this argument in her Opposition to
the Defendant’s Motion, but this Court notes that some of the PARs led to the Plaintiff
being suspended for multiple days 533 irqyanor) a Mabur, 126 F. Supp. 3d 531, 543 (D. l\/Id.
2015) (“The letter of reprimand, lay z'i‘.rej§ does not constitute adverse employment action.”)
(citation omitted) (emphasis added). Without determining whether the PARs are in fact
adverse employment actions, the record is clear that the Defenclant is entitled to summary
judgment on this claim because the Plaintiff has not proven her Prr`ma j%zo`e case.

To prove a prr?aafar_£e case of disparate treatment, Taylor has the burden of showing,

by a preponderance of the evidence, that she was meeting her employer’s legitimate job

12'

 

 

 

_ expectations l»£’/z'[[z'amr, 86 F. Supp. 3d at 420. “['l]he primafan`e case requires the employee to
demonstrate ‘that he was qualified in the sense that he was doing his job well enough to rule
out the possibility that he was fired for inadequate job performanceJ absolute or relative.”’
Warcb a O/Z'z`a Ca_t. let Ca., 435 F._’)d 510J 511#15 (4th Cir. 2006) (quoting Loeb z). Tex!mn,
lm'., 600 F.2d 1003, 1013 n. 10 fist Cir. 1979)). As explained below, the Plaintiff was not
meeting the Defendant’s legitimate expectations at the time the PARs were issued or when
she was discharged, and therefore the Defendant is entitled to summary judgment on this
claim. See MrZe/ee a Horg) Cozm§y, No. 13-2320, 609 F. App’x 140 (4th Cir. May 1, 2015)
(affirming the district court’s grant of summary judgment against the plaintiff on his
discriminatory discharge claim because he failed to prove that he was meeting the employer’s
legitimate expectations).

Taylor emphasizes that from 2007 through 2015, she received scores on her mid-
cycle and end-of-cycle performance evaluations in the satisfactory range. This Court notes,
howeverJ that on her last satisfactory end-of-cycle evaluation, covering ]uly 1, 2014 through
june of 2015, Taylor received a total rating of 1.90_just 0.15 short of an unsatisfactory
score. ('ECF No. 18-7.) Further, on that evaluation, Taylor’s supervisor identified “Tasks to
be Achieved” as coming to work on time and using less leave, and he otherwise indicated
that she needed to work on not being late and absent (icz'.)

After this review, the Plainans misuse of leave time and failure to perform her job

duties were documented multiple times through PARs and reports that she was orally-

counseled on her misuse of sick leave. These events resulted in Taylor receiving an

unsatisfactory score on her end-of-cycle evaluation for july 1, 2015 through june of 2016,

13

 

 

 

with a score of 1.73. (ECF No. 14-10.) The unsatisfactory score triggered Code of Maryland
Regulations (“COMAR”) 17.04.05.03(3(1), and Taylor was informed that she had one-
hundred and eighty days to improve to a satisfactory rating About a month later, however,
she received a Notice of Disciplinary Action for violating Springtield’s policy on hospital
keys (ECF No. 14-13) and three PARSs (ECF Nos. 14-14, 18-16, 18-17). At her ninety and
one-hundred and eighty day reviews, her performance evaluations indicated that she
remained at an unsatisfactory sc-ore. As a result, her employment was terminated When she
appealed her termination to the Secretary of the Deparn“nent of Budget and Management, an
administrative law judge held a hearing and determined that the Defendant lawfully
terminated the Plaintiff in compliance with COl\'lAR 17.04.05.03(}(1).3 (ECF I\lo. 18-21.)
Taylor does not attempt to argue that the performance evaluations did not reflect the
Defendant’s legitimate expectations rise Warc/) t). O/)z`a Cczt. int Ca., 435 F.3d 510, 517 (4th
Cir. 2006) (“[W]here application of the qualification or expectation element of the primafan`e
case seems to preclude an otherwise meritorious claim, the plaintiff is free to demonstrate
that the employer’s qualifications or expectations are not, in fact, ‘legitimate.”’) There is also

no evidence in the record, and in fact the record contradicts, Taylor’s argument that she was

 

3 The Defenclant also argues that the Plaintist Complaint is barred by the doctrine of collateral estoppel
given the findings of fact and conclusions of law made by the AL_]. [ECF No. 14 at 19-20.) Under l\/Iaryland
law, for collateral estoppel to bar relitigation of an issue, the defendant must demonstrate that (1) “the issue
decided in the prior adjudication [was] identical with the one presented in the action in question”; (2) “there
[was] a final judgment on the merits”; (3) “the party against whom the plea is asserted [was] a party or in
privity with a party to the prior adjudication”; and (4) “the party against whom the plea is asserted [was] given
a fair opportunity to be heard on the issue.” Garrz`gf t). Magf[artd titan Bd. afP/ambz'ng, 447 Md, 359, 135 A.3d
452, 459 (2016). As the Plaintiff notes, the AL]’s Decision explicitly concerned whether the Defendant
complied with COMAR, not whether Taylor was subject to unlawful discrimination or retaliation as is at issue
here. (ECF l\lo. 18-21 at 9.) Accordingly, this argument is without merit

14

 

 

targeted by Dan Triplett because of her race after her conversation with Trageser on May 16,
2016.

Taylor argues that racial animus is evident in this case because Triplett did not
“target” her until after he learned that she complained to Trageser on May 16, 2016 about '
discrimination and called Trip]ett “the white guy.” (ECF No. 18-1 at 12.) The Plaintist
performance issues, however, were documented prior to her meeting with Trageser on May
16, 2016. First, as explained above, 'l`aylor’s 2014-2015 end-of-year evaluation indicated that
there were problems with her use of leave time and that she was often late, or absent, to
work. (ECF No. 18-7.) In addition to her evaluation, she was counseled on her use of sick
leave on December 16, 2015. (ECF No. 14-11.) Second, on May 13, 2016, three days prior to
the meeting with Trageser, three separate individuals_including Trageser, a multi~racial
female-submitted Clinical-Support Services Statement Forms indicating that they had
observed Taylor the day prior around 2:30 p.m. sitting in a chair in the hallway with her eyes
closed and her head down. (ECF Nos. 14-4, 14-5, 14-6.) These three accounts were the basis
of Triplet’s PAR that he generated on May 17, 2016. (ECF No. 14-3.) The other PARs that
Triplct initiated that day concerned his observations on l\/lay 13, 2016 of 'l`aylor’s unit “in an
unacceptable state in terms of cleanliness” and Taylor’s absence around 2100 p.m. (ECF Nos.
14-7, 18-11.) This is consistent with 'l`aylor stating during the May 16 meeting that Triplett
and supervisors had been on her unit the Friday before. Accordingly, the PARS initiated a
few days after Taylor’s meeting with Trageser concerned conduct that occurred prior to the

meeting, and were supported with accounts by third parties.

15

 

 

 

Finally, the record contains numerous examples of Plaintiff failing to properly
perform her job duties after her first unsatisfactory work performance rating Less than a
month after her unsatisfactory 2015-2016 end-of-cycle performance evaluation, Schaeffer,
the-Human Resources Officer, filed a PAR after Plaintiff violated Springfield’s policy on
hospital keys. ln October of 2016, Trageser prompted two PARs against the Plaintiff for
failing to meet certain cleanliness standards on her unit Finally, Triplett initiated a PAR after
Trageser and the unit’s psychologist observed Taylor “displaying inappropriate boundaries
with the patients on her assigned unit” including “sharing too much personal information
with our patients.” (ECF No. 14-14.) The Plainan s Notice of Termination then identified
both the causes and explanation for the termination of her employment (ECF No. 18-20.)
For all of these reasons, there are no genuine issues of material fact concerning Plaintiff’s
failure to meet the Defendant’s legitimate expectations when she received the PARS or was
terminated, and she has not otherwise carried her burden of proving she was discriminated
against in violation of Title VII.4 Accordingly, because the Plaintiff has not established a
prima fide case of discrimination under Title Vll, the Defendant’s Motion for Summary
judgment on the Plaintiff’s discrimination claim (Count l) is GRANTED.

II. Retaliation claim (Count II)

This Court now turns to the Plaintiff’s claim that she was retaliated against for

 

4 As to the fourth prong of a primaj§zri'e case of disparate treatment, the Plaintiff has neither adequately alleged
nor presented any evidence that similarly situated employees outside of her protected class received more
favorable treatment W’z'![z'a)at, 86 F. Supp. 3d at 420 (D. Md. 2015). ln her Response to the Motion to
Dismiss, the Plaintiff conceded that two of the three alleged comparators referenced in the Complaint are not
similarly situated. ('E.CF No. 18-1 at 12.) As to the third alleged comparator, the Plaintiff has only provided
this Court with the vague, conclusory allegations that there was a white male housekeeper who had worked
on the unit before her and “did not do as good [of] a job as [her],” but was not disciplined for his “work
failures.” (ECF No. 18-4 at jj 7.) This is insufficient to satisfy a showing that a similarly situated individual was
treated more favorably than '.l"aylor.

16

 

engaging in the protected activity of complaining to Trageser about race and gender
discrimination. A plaintiff may also use the Mr;Doaiiel/ Doaglar burden-shifting approach to
prove a retaliation claim. sz`t/J a Firii Uai`oa Naf’l Banie, 202 F.3d 234, 248 (4th Cir. 2000). ln
order to establish a prima facie case of retaliation, a plaintiff must show that “(1) the
employee engaged in protected activity; (2) the employer took adverse employment action
against the employee; and (3) a causal connection existed between the protected activity and

the adverse action.”Mimd@/ a Waiz‘e Mgm‘. tifN AM., lm., 126 F.3d 239, 242 (4th Cir.

1997); tee alia Mer'mz@) i). 645 Gt)t)em;wear jolutz'oni', Inc., l\lo. 16-1498, 711 F. App’x (4th Cir.`

Oct. 19, 2017). Regarding the third prima facie element, Title VII requires a plaintiff to show
“but for” causation Unz`a. r)fT.ix. jout!iweitem Med. C¢r. l/. l`\lrii‘i‘ar, 133 S. Ct. 2517 (2013).

The Plaintiff argues that in response to engaging in the protected activity of

complaining to Trageser about race and gender discrimination, the Defendant “took

immediate adverse action against” her by issuing her multiple disciplinary write ups within
two days. (ECF No. 1 at im 20~21.) The Plaintist argument ignores, however, that as
explained above, the PARs issued to the Plaintiff after her conversation with Trageser were
based on conduct that occurred prior to the meeting Moreover, the first PAR was based off of
observations by third parties, the three nursing employees The second and third PARs were
initiated by Triplett and corroborated by 'l`aylor’s statements to Trageser that he had been on
her unit the Friday before, which prompted Taylor’s meeting with Trageser in the first
instance. The PARs themselves then did not result in any disciplinary action until after the
allegations were investigated and a mitigating conference was held with Taylor. (ECF No.

14-2 at jj 6.) ThereforeJ even assuming that the PARs constituted adverse employment

17

actions and Triplett knew about Taylor’s conversation with Trageser when he issued them,
there is no genuine dispute of fact that Taylor’s conversation was not the but-for cause for
the PARS. Rather, her conduct prior to 'l`aylor’s conversation with Trageser formed their
basis. As to Plaintiff’s termination, for the reasons explained above the record is clear that
Plaintiff was terminated only after her evaluation ratings became unsatisfactory and she
failed to improve to satisfactory within one-hundred and eighty days as outlined by COMAR
17.04.05.03(}(1). Therefore, Plaintiff has not proven a primafarie case of retaliation and the
Defendant’s Motion for Summary judgment is GRANTED as to this claim (Count II).
CONCLUSION

For the reasons stated above, Defendant’s Motion ('ECF No. 15), treated as one for
Summary]udgment, is GRANTED and]udgment is ENTERED in favor of the Defendant.
A separate order follows

Dated; remember i, 2018 M

Richard D. Bennett
United States District ]udge

18

 

